UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA
VS. CASE/CITATION NO. 3: tb~ no . -OOOb DMC.
Dansiel Lb. Waller ORDERTO PAY

 

SOCIAL SECURITY #: _~ -
DATE OF BIRTH: __

DRIVER'S LICENSE #: _
ADDRESS: _ yw & ms

_

 

Nall

7 Someta =
CITY STATE ZIP CODE

| UNDERSTAND THAT IF | MOVE PRIOR TO PAYING ANY FINE, RESTITUTION, OR PENALTY
ASSESSMENT IN THIS CASE, | MUST NOTIFY THE ATTORNEY GENERAL OF THE UNITED STATES
IN WRITING WITHIN SIXTY (60) DAYS OF ANY CHANGE IN MY RESIDENCE ADDRESS OR MAILING
ADDRESS. FAILURE TO PAY COULD RESULT IN A WARRANT BEING ISSUED OR AN ABSTRACT
AGAINST MY DRIVER'S LICENSE OR VEHICLE BEING ISSUED.

| CERTIFY THAT ALL OF THE ABOVE INFORMATION ISTRUE AND CORRECT.

DATE: G -{06-i G
DEFENDANT'S SIGNATURE

Syears Suwmwiity Couste etuerts in:
YOU ARE HEREBY ORDERED TO PAY/COMPLY THE FOLLOWING:
- Oe

Czz2
Fine: $ AFC ~~ and a penalty assessment of $ SQ for a TOTAL

AMOUNT OF:$ WC within —daysimontirs:.qr payments of $ per
month, commencing _L1~ |= (9\S} and due on the -Gy «<I of each month until paid in
full. ot
(-}Restitotion: Tncarce vorteo.t peg tare meur has heen satisCien|
( )} Community Service \ with fees not to exceed $
completed b oe. ° ale 2 c

You Gre ophoved to EATON IA STRATE Pender peagrc.m with? n SO days.
PAYMENTS must be made by CHECK or MONEY ORDER, payable to: Clerk, USDC and mailed to
(check one):

 

 

 

 

 

 

<a,

‘ " CLERK, USDC
501 | STREET, STE. 4-200
SACRAMENTO, CA 95814-2322

 

 

Pay on-line at www.cvb.ustourts.gov
and Click on “Pay On-Line”

Your check or money order must indicate your name and case/citation number shown above to ensure
your account is credited for a ent rec
me

pate V-10-19 >

Clerk's Office
FPL-PET EDCA-3

 

S-MAGISTRATE JUDGE
